Case 2:19-cv-03964-NIQA Document 3 Filed 09/24/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19-cv-03964

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) \NT Operating LLC

 

was received by me on (date) 09/24/2019

 

(1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

[1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or

1 served the summons on (name of individual) \VCORP SERVICES LLC , who is
designated by law to accept service of process on behalf of (name of organization) WT OPERATING LLC

via certified mail return receipt requested on (date) 09/11/2019 > Or

Cl I returned the summons unexecuted because 5 or

 

CO Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 09/24/2019

 

<I

Server's signature

Michael C. Schafle, Esq.

Printed name and title

Green & Schafle LLC
100 S. Broad St., #1218
Philadelphia, PA 19110

 

Server’s address

Additional information regarding attempted service, etc:
